Dissenting Opinion by
Jacobs, J.:
This case presents the unusual issue of whether a valid common law marriage was entered into by the parties who had previously been married and divorced.
Maria J. McDermott, appellant, and John R. Mc-Dermott were married in Mgladbach, Germany, on October 26, 1948. Two sons were born of the marriage before it was ended by divorce in Germany on October 11, 1966. Soon thereafter, appellant and her two sons took up a residence in Harrisburg, Pennsylvania. Appellant and Mr. McDermott continued to correspond and in June of 1967, Mr. McDermott arrived at appellant’s home. According to appellant, after he entered her residence he stated: “Here I am. You want to be my wife again?” Appellant responded: “Yes.” Notes of Testimony at 11.
Appellant testified that after that moment they lived together as husband and wife for almost five years. Appellant further testified that for several years they filed joint tax returns and that her husband had told her that she was a beneficiary under a pension plan. On cross-examination appellant again testified as to what Mr. McDermott said when he arrived at the house: “Here I am, your husband. Will you be my wife?” According to appellant, she replied: “Yes.” Notes of Testimony at 24.
*554Steven Albert McDermott, the parties’ oldest son, testified that his mother had introduced his father more than once to the neighbors in Harrisburg as her husband. Steven also stated that his father referred to his mother as his wife on rare occasions. According to Steven, the people in, the neighborhood considered his parents as married although he felt that having the same last name had a lot to do with it. Notes of Testimony at 28-34.
A neighbor testified that appellant had introduced her to Mr. McDermott as her husband and that everyone in the neighborhood thought the parties were husband and wife. However, the neighbor admitted that she never heard Mr. McDermott introduce appellant as his wife. Notes of Testimony at 35-37.
In September of 1972, Mr McDermott left the house but continued to support appellant and one son who was living with his mother. Two years later, however, Mr. McDermott’s employment was terminated and the amount given to appellant and her son for support decreased substantially. Appellant accordingly commenced the present support action. After the taking of testimony had been completed, the lower court found as a fact that no common law marriage existed because the words allegedly uttered by the parties were not in the present tense as required to form a common law marriage. No support was granted to appellant although an order of $50.00 a week was entered for the son who was still living with his mother. Appellant now argues that the evidence was sufficient to establish a common law marriage. I disagree with the conclusion of the majority and would affirm the order of the court below.
“A common law marriage is established by words in the present tense, uttered with the view and for the purpose of establishing the relation of husband and wife.” Gower Estate, 445 Pa. 554, 556, 284 A.2d 742, 743 (1971). “The subsequent cohabitation and reputation of marriage are evidence from which a marriage may be inferred *555but do not of themselves constitute a marriage. A presumption arising from reputation and cohabitation will give way to positive evidence that no contract was made. If a litigant offers evidence of the marriage contract itself, the result must depend on the sufficiency of that evidence, and evidence as to cohabitation and reputation are of no avail.” Wilkinson v. Bethlehem Mines Corp., 180 Pa. Superior Ct. 546, 549, 119 A.2d 564, 565 (1956). See also Nikitka’s Estate, 346 Pa. 63, 29 A.2d 521 (1943); Rager v. Johnstown Traction Co., 184 Pa. Superior Ct. 474, 134 A.2d 918, allocatur refused, 184 Pa. Superior Ct. xxvii (1957); Ksionska v. The Phila. & Reading Coal & Iron Co., 169 Pa. Superior Ct. 439, 82 A.2d 505 (1951).
The thrust of appellant’s case is that she and Mr. McDermott entered into a contract of remarriage upon his arrival at her residence. However, the words allegedly used were: “You want to be my wife again?” or “Will you be my wife?” I agree with the lower court that these words do not demonstrate a present intent between the parties to form.the union of marriage. Instead they indicate the willingness of appellant to become Mr. Mc-Dermott’s wife at some future time rather than right at that moment.
In Pierce v. Pierce, 355 Pa. 175, 178, 49 A.2d 346 (1946), our Supreme Court held that the words “I will take you for my wife” and “If that is the case, I will take you for my husband,” followed by cohabitation and reputation of marriage were insufficient to establish a common law marriage. In contrast the words found in Blecher Estate, 381 Pa. 138, 140, 112 A.2d 129 (1955), “You are my wife; I am your husband” and “You are my husband and I am your wife,” demonstrated words of the present tense establishing a common law marriage.
I am aware of the cases cited by appellant which favor the status of remarriage, even if acquired by common law informality. See Wagner Estate, 398 Pa. 531, 159 A.2d 495 (1960); Blecher Estate, supra; Com*556monwealth ex rel. Rubin v. Rubin, 201 Pa. Superior Ct. 517, 193 A.2d 639 (1963). For the following reasons, however, I find these cases distinguishable from the present case. In Wagner Estate, the common law marriage was proven by clear evidence of cohabitation and reputation of marriage. No evidence was presented of contractual words between the parties because of the restriction of the Dead Man’s Act, May 23, 1887, P.L. 158, §5, 28 P.S. §322. In Blecher Estate, the words uttered between the parties were: “You are my wife; I am your husband . . . .” and “You are my husband and I am your wife.” These words clearly demonstrate words in the present tense establishing the relationship of husband and wife. In Commonwealth ex rel. Rubin v. Rubin, the evidence of cohabitation and reputation of marriage created the presumption of marriage which was not rebutted by any positive evidence that a contract had not been made.
In short, appellant attempted to prove a remarriage by words exchanged between the parties in June of 1967. Appellant’s case must rise or fall on whether an actual marriage was at that time created.1 See Rager v. Johnstown Traction Co., supra. No matter which version of appellant’s testimony is considered, I must conclude *557that the words “Will you be my wife?” or “You want to be my wife?” are insufficient to establish a common law marriage.
I would affirm the order of the lower court.
Van der VooRT, J., joins in this dissenting opinion.

. I would also like to add that in my opinion the evidence presented by appellant was not sufficient to prove reputation of marriage. That evidence consisted of the statements of appellant about income tax returns and insurance policies, the testimony of appellant’s son, and the testimony of one neighbor who admitted that she never heard the husband refer to appellant as his wife. “ ‘The mere fact that they [the alleged contracting parties] were known to a few people as man and wife is not sufficient evidence to establish marriage. Proof of reputation for such purpose must be general and not confined to a few persons in the immediate neighborhood, as the relationship may be established merely for the purpose of deceiving others.’ ” Nikitka’s Estate, 346 Pa. 63, 66, 29 A.2d 521, 523 (1943), quoting Hilton’s Estate, 263 Pa. 16, 19, 106 A. 69, 70 (1919).